Citation Nr: 0203448	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  01-08 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of left 
shoulder injury.

2.  Entitlement to an increased rating for a shell fragment 
wound scar of the left knee, currently rated as 
noncompensably disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied service 
connection for residuals of a left shoulder injury and denied 
an increased (compensable) rating for a service-connected 
shell fragment wound scar of the left knee.  

By a January 2002 written submission, the veteran's 
representative contends that the veteran raised the issue of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
and that this claim had not yet been adjudicated.  As the 
issue of entitlement to a TDIU has not been adjudicated, 
developed or certified for appellate review, this issue is 
referred to the RO for initial consideration.  


FINDINGS OF FACT

1.  The veteran's superficial shell fragment wound scar 
posterior to the left deltoid is a residual of a shell 
fragment wound sustained in service. 

2.  The veteran did not incur an injury or disease of the 
left shoulder or left shoulder joint in service other than a 
shell fragment wound posterior to the left deltoid. 

3.  The veteran's current disability of the left shoulder 
(other than scar) is not related to military service . 

4.  The veteran's service-connected shell fragment wound scar 
of the left knee is manifested by a well-healed, nontender, 
nonpainful scar below the left knee which is not poorly 
nourished, repeatedly ulcerative, or productive of limitation 
of function. 


CONCLUSIONS OF LAW

1.  A shell fragment wound scar posterior to the left deltoid 
was incurred in service.  38 U.S.C.A. § 1110 (West Supp. 
2001); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2001); 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. 
§ 3.159).  

2.  A disability of the left shoulder other than a shell 
fragment wound scar posterior to the left deltoid was not 
incurred in or aggravated by military service.  
38 U.S.C.A. § 1110 (West Supp. 2001); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. 
§ 3.159). 

3.  The criteria for a compensable rating for a service-
connected shell fragment wound scar of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.321(b), 4.118, Diagnostic Code 
7805 (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
Board finds that, in this appellant's case, the requirements 
of the Veterans Claims Assistance Act of 2000 and 
implementing regulations have been met.  

A VA orthopedic examination was conducted in December 1999.  
While this VA examination did not include a review of the 
claims file, the examiner relied on a reasonably accurate 
history presented by the veteran (although the veteran failed 
to mention post-service injuries to his left shoulder).  See 
VAOPGCPREC 20-95 (1995).  (A May 1998 VA compensation 
examination of record did indicate a review of the claims 
file.)  With regard to the claim of service connection for 
residuals of a left shoulder injury, the December 1999 VA 
examination noted the veteran's history of a left shoulder 
fragment wound in service, as well as his complaints of pain 
and limitation of motion of the left shoulder.  The medical 
evidence of record, including service medical records, other 
VA examination reports, numerous VA outpatient treatment 
records, and private chiropractic summaries otherwise record 
the history of fragment wound in service.  These other 
records provide a clear clinical picture of the left shoulder 
disabilities, and are sufficient to address the etiology of a 
left shoulder scar and other left shoulder impairment.  
Additionally, the evidence clearly includes findings 
necessary to rate the left knee scar.  The Board therefore 
finds that the record contains sufficient medical evidence to 
make a decision on the appealed claims, so that further 
examination or medical opinion is not necessary to decide 
these claims.  See 38 U.S.C.A. § 5103A(d)(2)(C) (West Supp. 
2001).  

In the rating decision and statement of the case, the RO 
advised the veteran of what must be demonstrated to establish 
service connection for residuals of a left shoulder injury 
and an increased rating for a shell fragment wound scar of 
the left knee.  The Board finds that the RO has obtained, or 
made reasonable efforts to obtain, all records or other 
evidence which might be relevant to the veteran's claim, and 
the veteran has not identified any additional treatment 
records or other evidence which has not been obtained.  
Accordingly, no further notice to the veteran or assistance 
in acquiring additional evidence is required by the new 
statute and regulations.  


I.  Service Connection for Left Shoulder Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2001).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2001).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001). 

The evidence of record shows that in service in February 1969 
the veteran was injured by a hostile booby trap and sustained 
multiple shell fragment wounds to multiple areas (for which 
service connection has been established), which also included 
wounds to "all extremities."  Service medical record 
entries which specify the location of the shell fragment 
wounds mention fragment wounds to "all extremities," but do 
not specify a fragment wound to the upper left extremity.  
When the veteran filed his first claim for service 
connection, two and a half years after service separation, he 
indicated that he had experienced fragment wounds to the 
"shoulders" during service.  At a VA examination in 
December 1972, the veteran reported a history of fragment 
wounds, including to his arms, and complained of pain in his 
shoulder.  This examination revealed multiple scars, 
including a 3/4-inch square scar posterior to the left deltoid.  

As the service medical records reflect that fragment wounds 
were to all extremities, and because the veteran has clearly 
reported that he incurred a fragment wound to the left arm or 
shoulder, and the VA examination conducted two and a half 
years after service separation demonstrated the presence of a 
shell fragment wound scar posterior to the left deltoid, the 
Board finds that the evidence is sufficient to raise a 
reasonable doubt as to whether the veteran's shell fragment 
wound scar posterior to the left deltoid is a residual of a 
shell fragment wound he sustained in service in February 
1969.  Resolving reasonable doubt on this question in the 
veteran's favor, the Board finds that the veteran's 
superficial shell fragment wound scar posterior to the left 
deltoid is a residual of a shell fragment wound sustained in 
service, and that a shell fragment wound scar posterior to 
the left deltoid was incurred in service.  38 U.S.C.A. § 
1110; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303; 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  

Nevertheless, the veteran's service medical records are 
negative for the incurrence of any other injury or disease of 
the left shoulder or left shoulder joint in service.  The 
veteran has not even alleged an additional left shoulder 
injury or disease in service other than as a residual of the 
shell fragment wound to the left shoulder area.  He 
specifically contends that his left shoulder disability is 
etiologically related to the February 1969 fragment wound 
injury in service.  Consequently, the Board finds that the 
veteran did not incur an injury or disease of the left 
shoulder or left shoulder joint in service other than a shell 
fragment wound posterior to the left deltoid. 

With regard to the remaining question of whether the 
veteran's current left shoulder disability (other than a 
shell fragment wound scar) is etiologically related to 
service, the medical evidence demonstrates that the shell 
fragment wound posterior to the left deltoid was superficial 
and did not affect the left shoulder joint.  Service medical 
records reflect that none of the scars was disfiguring, the 
scars were noted to have healed well, and the veteran was 
returned to duty.  The veteran did not complain of left 
shoulder pain for over two years after service, during which 
time he worked trimming trees and making survey stakes.  A 
December 1972 VA examination, at which the veteran complained 
of left shoulder pain, specifically found that none of the 
scars (which includes the scar posterior to the left deltoid) 
showed evidence of subcutaneous tissue or musculature loss, 
and none resulted in functional impairment of any of the 
joints.  All scars were specifically found to be well healed, 
and without keloid change, tenderness, or adherence.  

The evidence shows that the veteran also has a diagnosed left 
shoulder disability of possible rotator cuff tear or 
impingement syndrome, but this is a distinct disability 
unrelated to his shrapnel wound posterior to the left 
deltoid.  The competent medical evidence of record does not 
relate any diagnosed left shoulder disability to the shrapnel 
wound posterior to the left deltoid, except for the scar 
itself.  In addition to the December 1972 VA examination, 
letters from a private chiropractor, Robert Mills, D.C., 
reflect treatment since 1978 for left shoulder pain, and a 
history by the veteran of shrapnel injuries in service to 
multiple areas, including to the left shoulder, but do not 
relate the left shoulder pain to military service or 
specifically to the fragment wound.  X-ray examination from 
August 1994 was indicated to have been normal and did not 
note the presence of metallic fragments in the left shoulder 
area.  A February 1997 VA examination found that the 
veteran's shrapnel wounds were all superficial, and the 
retained metallic fragments were in the subcutaneous tissues.  
This examination also indicated that the veteran had a 
separate significant left shoulder disability, manifested by 
decreased range of motion of the left shoulder secondary to 
discomfort, which the examiner did not associate with a shell 
fragment wound.  

VA outpatient treatment records reflect a diagnosis of 
impingement syndrome of the left shoulder in August 1997.  

More recently, at a VA examination in December 1999, the 
veteran complained of left shoulder pain, weakness, 
stiffness, swelling, heat, and decreased range of motion.  
The general diagnosis was significant pain secondary to 
multiple joint injuries or shrapnel wounds which included the 
left arm.  X-rays resulted in the impression of questionable 
rotator cuff tear or impingement of the supraspinatus.  The 
VA examination in December 1999 also diagnosed a shrapnel 
wound scar posterior to the left deltoid, which it indicated 
was of no significance, with minimal tissue damage, no 
adherence, and with no limitation of function caused by the 
scar.  These findings of separately diagnosed left shoulder 
disorders, with no limitation of function attributed to the 
left shoulder wound, strongly suggest that the left shoulder 
pain symptomatology was related to other joint injury of the 
left shoulder.  The medical evidence reflects that the 
fragment wound injury to the left shoulder in service has not 
been related to the diagnosed left shoulder disorder of 
impingement syndrome or possible rotator cuff tear.  In other 
words, the evidence described above, particularly that which 
shows that no functional impairment was caused by the in-
service wound and resultant scarring, demonstrates that 
pathology of the left shoulder other than the scar is not 
related to military service. 

In this regard, the Board has considered a Social Security 
Administration (SSA) disability determination that the 
veteran has been unemployable since December 1997 due to pain 
in the low back, left knee, and left shoulder.  This 
determination includes a finding that pain in these affected 
joints, which includes the left shoulder, was "due to 
shrapnel wounds from Viet Nam."  The evaluation of the 
evidence portion of this SSA decision, however, reveals that 
the evidence upon which that finding is based consists only 
of VA treatment records indicating pain and a loss of motion 
in the left shoulder.  The evidence does not include nor 
reference any medical etiology opinion relating the veteran's 
left shoulder wound injury to pain and loss of motion of the 
left shoulder.  This SSA administrative decision assumes for 
SSA administrative purposes, without a stated medical basis 
or medical opinion evidence, that the symptoms of pain and 
limitation of motion of the left shoulder were "due to 
shrapnel wounds."  As the above analysis indicates, a close 
examination of service medical records and VA treatment 
records and VA examination reports reflects that such a 
medical nexus does not exist.  After consideration of this 
evidence from the SSA, the Board finds the medical evidence 
of record to be more probative than the administrative 
finding by SSA.  (Rating criteria used by the SSA, while 
pertinent to the adjudication of a claim for VA benefits, are 
not controlling for VA purposes.  Collier v. Derwinski, 1 
Vet. App. 413 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).)  

Consistent with the distinctly diagnosed and unrelated left 
shoulder disorders are VA outpatient treatment records, which 
reflect complaints of left shoulder and left arm pain 
beginning in 1987, but which also reflect post-service 
injuries of the left shoulder.  For example, a December 1987 
entry reflects that the veteran reported left shoulder and 
left arm pain which began a few months before, and reported a 
fragment wound in service, but also a recent left shoulder 
injury.  A December 1994 VA outpatient treatment entry 
reflects that the veteran reported a history of a shrapnel 
wound to the left shoulder 20 years before, but also reported 
a work-related injury to the left shoulder two days prior, 
and that he had experienced this problem before.  The 
diagnosis included the need to rule out arthritis.  In July 
1997, the veteran reported that his car jack came off while 
he was fixing a starter and fell on his left lower ribs, 
which manifested in complaints of left scapula pain.  

For all the reasons set out above, the Board finds that a 
disability of the left shoulder (other than a shell fragment 
wound scar posterior to the left deltoid) was not incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.303; 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159). 

II.  Increased Rating for Left Knee Scar

Disability ratings are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  
All potentially applicable regulations must be applied, 
including 38 C.F.R. §§ 4.1, 4.2, and 4.10 (2001), which 
require that the entire recorded history be reviewed with an 
emphasis on the effects of disability, particularly on 
limitation of ordinary activity and lack of usefulness.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Not all 
disabilities will show all the findings specified in the 
rating criteria, but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2001).  
The higher of two ratings will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.  In 
every instance where the Rating Schedule does not provide a 
zero percent rating for a diagnostic code, a zero percent 
rating shall be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31 (2001).   

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
shell fragment wound scar of the left knee.  The Board has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Diagnostic Code 7803 provides that for superficial scars 
which are poorly nourished with repeated ulceration, a 10 
percent rating is warranted.  Diagnostic Code 7804 provides 
that for superficial scars that are tender and painful on 
objective demonstration, a 10 percent rating is warranted.  
38 C.F.R. § 4.118.  Diagnostic Code 7805 provides that other 
scars will be rated on limitation of function of the part 
affected.  With regard to limitation of motion, Diagnostic 
Code 5260 provides a 10 percent rating for flexion of the 
knee limited to 45 degrees.  See 38 C.F.R. §§ 4.71, Plate I 
(normal flexion for the leg or knee is to 140 degrees), 4.71a 
(2001).  Diagnostic Code 5261 provides a 10 percent rating 
for extension of the leg limited to 10 degrees.  See 38 
C.F.R. §§ 4.71, Plate I (normal extension for the leg or knee 
is to zero degrees), 4.71a (2001).  Diagnostic Code 5257 
provides that for impairment of the knee, when there is 
recurrent subluxation or lateral instability, a 10 percent 
rating is warranted where the disability is slight.  
38 C.F.R. § 4.71a (2001).  

Service connection has been in effect for a shell fragment 
wound scar of the left knee since October 1972, continuously 
rated as noncompensably disabling under Diagnostic Code 7805.  
Service connection was granted for a well-healed, nontender, 
nonadherent, and nonimpairing scar below the left knee cap.  
In a September 1999 decision, the Board denied the veteran's 
appeal for increased (compensable) rating for a shell 
fragment wound scar of the left knee, finding that the shell 
fragment wound scar of the left knee was not poorly nourished 
with repeated ulceration, was not tender or painful, and did 
not cause any limitation of function.  In September 2000, the 
veteran entered the current claim for an increased rating for 
his service-connected shell fragment wound scar of the left 
knee, contending that he had pain and swelling in the left 
knee (which he was not sure was service connected).  

At this point, the Board notes that the RO has denied service 
connection for degenerative joint disease of the left knee.  
This was done by an April 1999 rating decision.  The veteran 
expressed disagreement with this action in October 1999, and 
further action is required by the RO as noted in the remand 
below.  Nevertheless, the issue currently developed for 
appellate review is whether the veteran deserves an increased 
rating for the service-connected scar itself.  The competent 
medical evidence of record - for example, a November 1993 
consultation - specifically associates the veteran's 
complaints of left knee pain and swelling with degenerative 
joint disease of the left knee, not with the service-
connected scar.  (Various other VA medical treatment records 
likewise reflect that the veteran was treated for complaints 
of left knee pain and swelling which resulted in a diagnosis 
of degenerative joint disease of the left knee.)  

After a review of the evidence, the Board finds that the 
veteran's service-connected scar of the left knee is 
manifested by a well-healed, nontender, nonpainful scar below 
the left knee which is not poorly nourished, repeatedly 
ulcerative, or productive of limitation of function.  The 
December 1999 VA scars examination reflects current clinical 
findings of a superficial 3 centimeter left knee scar which 
was normal and difficult to see, nontender, nonadherent with 
no underlying tissue loss, nonulcerative, and evidenced no 
skin breakdown, elevation or depression, inflammation, or 
functional limitation.  For these reasons, the Board finds 
that the criteria for a compensable rating for the service-
connected shell fragment wound scar of the left knee have not 
been met, and there is no suggestion in the record that the 
scar itself causes impairment not contemplated by the 
potentially applicable rating criteria.  38 U.S.C.A. § 1155; 
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321(b), 4.118, 
Diagnostic Codes 7803, 7804, 7805; 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims (Court) in Schafrath, 1 Vet. App. at 593, 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the evidence of record shows no impairment of 
function due to the scar, and shows no recent treatment, 
including no hospitalization, for the service-connected scar 
of the left knee.  The Board finds that there has been no 
showing that the veteran's service-connected wound scar of 
the left knee has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a shell fragment wound scar posterior 
to the left deltoid is granted. 

Service connection for disability of the left shoulder other 
than a scar posterior to the left deltoid is denied.

An increased rating for a shell fragment wound scar of the 
left knee is denied.


REMAND

In April 1999, the RO denied the veteran's claim of service 
connection for degenerative joint disease of the left knee.  
Thereafter, in September 1999, the Board denied claims 
previously developed for appellate review for higher ratings 
for low back disability and left knee scarring.  In October 
1999, the veteran submitted a statement wherein he said that 
he wanted to appeal the left knee issue.  Given the context 
in which this statement was made, following the April 1999 
rating decision, and after the Board's decision had brought 
to a conclusion an appeal for a higher rating for a left knee 
scar, it is reasonable to conclude that the veteran's October 
1999 statement represented a notice of disagreement with the 
April 1999 denial of service connection for degenerative 
joint disease of the left knee.  It does not appear from the 
record, however, that a statement of the case addressing that 
issue was thereafter furnished by the RO.  In situations such 
as this, the Court has held that the Board should remand, 
rather than refer, the matter to the RO for the issuance of a 
statement of the case.  See, e.g., Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).  In order that a statement of the 
case may be issued, the case is REMANDED for the following 
action:

The RO should re-examine the veteran's 
claim of service connection for 
degenerative joint disease of the left 
knee to determine whether additional 
development or review is warranted.  If 
no preliminary action is required, or 
when it is completed, the RO should 
prepare a statement of the case in 
accordance with 38 C.F.R. § 19.29 (2001), 
unless the matter is resolved by granting 
the benefit sought on appeal, or the 
notice of disagreement is withdrawn.  The 
claim for service connection should be 
certified to the Board for appellate 
review if, and only if, a timely 
substantive appeal is received.

No action is required by the veteran until he receives 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purpose of this remand is to comply with 
governing adjudicative procedures.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

